Citation Nr: 1242512	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-47 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

In July 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during service.

2.  Diabetes mellitus was not present until many years after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a September 2008 letter, prior to the March 2009 rating decision on appeal. 

The record also reflects that VA has obtained the Veteran's active duty service treatment records as well as all VA and private treatment records identified by the Veteran.  In addition, pursuant to the March 2012 remand, the Board has obtained the deck logs from the U.S.S. Hancock.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  While the Veteran has not been afforded a VA examination with an opinion regarding his claim, the Board finds that one is not necessary.  The Veteran's contention is that his diabetes mellitus type II should be afforded presumptive service connection on the basis of exposure to herbicides during service.  However, as will be explained below, a diagnosis of diabetes mellitus type II is already of record.  Furthermore, the Veteran's service, as described by him, does not constitute service in the Republic of Vietnam, as it is defined for VA purposes.  38 C.F.R. § 3.307(a)(6)(iii).  He has presented no other theory of entitlement or basis on which to grant his claim.  Therefore, the Board finds that a remand to afford the Veteran a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) conducting a hearing fulfill two duties.  These consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the undersigned noted the elements of the claim for service connection that were lacking substantiation.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain in-service events and whether the Veteran had service in Vietnam.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disability is related to any engagement in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran has been diagnosed as having diabetes mellitus, Type II.  The record reflects and the Veteran does not dispute that the disability at issue was not present within one year after his discharge from service.  He claims entitlement to service connection on the basis of presumptive exposure to herbicides only.  He contends that he disembarked from his ship and was actually present on the landmass in Vietnam during his service.  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under the proper interpretation of the statute and regulation.

A review of the Veteran's service personnel records show that he served in the Navy from May 1970 to May 1972, aboard the U.S.S. Hancock.  There is no evidence contained therein that shows that he ever disembarked and set foot on land in Vietnam.  Information has been requested from the Service Department and the available service personnel records do not show the presence of any Form 118 (Sea and Air Travel Embarkation Slip) providing an itinerary for any reported trip by the Veteran to Vietnam from the Hancock.  

The Veteran's STRs, including his May 1972 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses of diabetes mellitus, Type II.  

Following service and during private medical treatment in the mid-2000s, the Veteran first reported being diagnosed as having diabetes mellitus in 1991.  It is not disputed that the Veteran currently has Type II diabetes mellitus.  

In his written statements and hearing testimony, he contends that he was flown from the ship to Da Nang where he boarded a flight to the Philippines.  He submitted an April 1972 Transfer Order indicating that he would be transferred for "Appropriate Activity Nearest [to] the Port of Debarkation CONUS."  The Veteran contends this meant Da Nang Air Base in Vietnam, although the document does not indicate the same.  

The Veteran submitted a buddy statement, dated in July 2011, from someone who served aboard the U.S.S. Hancock during the same time as him.  This buddy indicated that he has only known the Veteran for the past three years, and they realized they both served aboard the same ship.  The buddy confirmed that it was commonplace for a carrier sailor to set foot "in-country" in Vietnam.  He said that sailors and Marines were sometimes flown to Da Nang before being discharged from service.  This buddy, however, did not know the Veteran during that time, nor did he witness the Veteran board a plane to Da Nang.  

A review of the ship's deck logs (dated from January 1971 to April 1972) shows that the U.S.S. Hancock was mainly at Yankee Station in the Gulf of Tonkin, as well as other locations off the coast of Vietnam (blue waters only).  The logs also show multiple instances of launching and recovering aircrafts.  These logs, however, do not show that any of these flights carried personnel for transfer to Da Nang, the Philippines, and ultimately back to the U.S.  Further, there is no indication from the deck logs that the Veteran left the ship to go ashore in the Republic of Vietnam.  

The Board notes that, as to what constitutes inland waters, VA's Compensation and Pension Service indicated in a December 2008 Bulletin: "Please be advised that Da Nang Harbor and all other harbors along the Vietnam coastline are considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  The Bulletin further states that, "inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  The deck logs show that the U.S.S. Hancock served along the Vietnam coastline, including Yankee Station.  A January 2010 Compensation and Pension Bulletin lists information regarding vessels identified as traveling in the "brown waters" of Vietnam.  The U.S.S. Hancock, the Veteran's ship, is not among those listed.

Additionally, the Board emphasizes that the Veteran is not entitled to a presumption of exposure and he has not established a credible factual foundation for establishing actual exposure to Agent Orange at any time.  

Upon careful review of the evidence of record, the Board finds that, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  There is no credible evidence of record suggesting otherwise.  In addition, there is no medical opinion in the record directly relating the Veteran's diabetes mellitus to service or any event therein other than herbicide exposure.  

As to the Veteran's claim that he flew from the Hancock to Da Nang prior to flying to the Philippines, the Board finds that the Veteran is competent to so report, but his statements are not credible.  Further the buddy statement submitted by someone the Veteran met decades after service indicates that it was "commonplace" for service members to fly to Da Nang from the U.S.S. Hancock prior to ETS.  The Board finds the buddy competent to so state, but finds his statements are not credible evidence that the Veteran was indeed in-country Vietnam at any time during his active duty.  Thus, both the Veteran and his buddy are competent to report as to what they observed during military service, but their statements lack credibility.  

It is important to note that once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Additionally, the Board notes that it is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, if the Board finds the Veteran's account to be not credible, the Board must articulate its reasons. 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran account that he was flown from the U.S.S. Hancock to Da Nang for a couple hours and then flew to Philippines is inconsistent with the evidence of record.  First, the service personnel records do not document that the Veteran stepped in country in Vietnam at any time.  In addition, his transfer record did not note a stopover in Da Nang enroute back to the U.S.  Further, the buddy statement did not include as statement as to whether the Veteran flew to Da Nang-there was only a general statement that it would not be out of the ordinary if service members aboard the Hancock did fly to Da Nang.  Finally, a review of the ship's deck logs show numerous launches and recoveries of airplanes, as would be the usual course of business for an aircraft carrier, but no notations of any ships with service members enroute back to the United States.  

In this case, there is no evidentiary support for any theory of recovery other than service connection on the basis of herbicide exposure.  In any event, the lay and medical evidence reflects that diabetes did not manifest in service, the Veteran's endocrine system was normal upon examination at separation in May 1972, and diabetes was not diagnosed until 1991, well outside the one-year presumptive period.  There is also no claim or evidence that diabetes is related to service other than the Veteran's argument that it was due to Agent Orange exposure as discussed above.  

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus, Type II.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER


Service connection for diabetes mellitus is denied.  




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


